DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-8 are pending. Claims 1-2, 5-6, and 8 have been amended. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saito et al. (US 9,175,892 B2), hereafter referred to as “Saito.”

Regarding Claim 1: Saito teaches an ice making device (1), having a longitudinal direction, a width direction, and an upper and lower direction being intersected with each other (see Figure 1), and the
ice making device (1) comprising: an ice tray (2), comprising water storage recessed parts (Column 4, lines 59-62) which are disposed so as to face upward (when being filled with water);
a drive unit (3), structured to make the ice tray (2) perform a reversing operation around an axial line extended in the longitudinal direction and perform a twisting operation interlocked with the reversing operation (via shaft 22 driven by 3, Column 4, lines 62-67); and
a frame (4), which holds the drive unit (3) disposed on one side in an axial direction of the axial line with respect to the ice tray (2), wherein the axial direction is the longitudinal direction (see Figure 1);
wherein the drive unit (3) is attached to the frame (4) by being relatively moved with respect to the frame in an attaching direction intersecting the axial direction, wherein the attaching direction is the width direction (Column 4, lines 51-54),
wherein one side in the attaching direction is defined as a rear side, and another side in the attaching direction is defined as a front side (see Figure 5);
wherein the frame (4) comprises:
a first positioning part (452a), positioning the drive unit (3) in the attaching direction, and a second positioning part (34a, 34b, 46, 451a, 451b), positioning the drive unit (3) in the axial direction (see Figure 4); wherein the second positioning part (34a, 34b, 44, 46, 451a, 451b) comprises:

a second pawl (451a, 451b), an end surface on one side in the axial direction of the second claw faces the end surface of the drive unit in the axial direction;
protruded parts (46), provided at positions being abutted with the end surface of the drive unit (3) from another side in the axial direction; and
a positioning rib (vertical ribs on wall 41b), protruded from an inner wall face of a wall part of the frame to another side in the axial direction which is the side where the drive unit is disposed, wherein the first pawl (34a), the second pawl (451a) and the protruded parts (46) are utilized as a restriction part (hold 3 into place see Figure 4), restricting a movement to  another side in the axial direction of the drive unit (3), and
the positioning rib (vertical ribs on wall 41b) is utilized as an abutting part (wall 41b), abutting with the drive unit (3) from the one side in the axial direction (see Figure 4).
Regarding Claim 2: Saito further teaches wherein the second positioning part (34a, 34b, 451a, 451b) positions a portion of the drive unit (3) on the front side in the attaching direction (See Figure 4) with respect to a center in the attaching direction (Column 6, lines 20-22) of the drive unit (3). 
Regarding Claim 3: Saito further teaches wherein the second positioning part (34a, 34b, 451a, 451b) positions an end part (see Figure 4) on the front side in the attaching direction (Column 6, lines 20-22) of the drive unit (3).
Regarding Claim 4: Saito further teaches wherein the abutting part (wall 41b having vertical ribs on wall 41b) faces the restriction part (46 and 34a, 34b, 451a, 451b) in the axial direction (see Figure 4). 
Regarding Claim 5: Saito further teaches wherein a dimension of the abutting part (1st vertical rib on wall 41b) in a the upper and lower direction perpendicular to the attaching direction and the axial direction (see Figures 3-5) is substantially equal to a dimension of the drive unit (3) in the upper and lower direction perpendicular to the attaching direction and the axial direction (see vertical ribs on wall 41b). 
Regarding Claim 6: Saito further teaches wherein the frame comprises: an auxiliary positioning part (2nd and 3rd vertical ribs on wall 41b), structured to restrict a movement in the axial direction of the drive unit (3) on a rear side in the attaching direction with respect to the second positioning part (34a, 34b, 451a, 451b, see Figure 4). 
Regarding Claim 7: Saito further teaches wherein a tip end of the auxiliary positioning part (2nd and 3rd vertical ribs on wall 41b) on a side of the drive unit (3) is located at a position retreated to the one side in the axial direction (Column 8, lines 1-22) with respect to a tip end of the abutting part (1st vertical rib on wall 41b) on the side of the drive unit (3). 
Regarding Claim 8: Saito further teaches wherein the frame (4) comprises: a mounting part (44), on which the drive unit (3) is mounted; the mounting part (44) comprises: a support part (plate 44), having a support face (face of plate 44) which supports the drive unit (3) in the upper and lower direction perpendicular to the axial direction and the attaching direction (see Figure 4), and the wall part (41b), which is nd and 3rd vertical ribs on wall 41b) is the positioning rib (ribs on 41b) which is protruded from the wall part (41b), and the auxiliary positioning part (2nd and 3rd vertical ribs on wall 41b) is an auxiliary positioning rib (2nd and 3rd vertical ribs on wall 41b) which is protruded from the wall part (41b).

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Saito is relied upon in a different manner due the extensive amendments made. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knerr (2,717,497).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763